DETAILED ACTION
	This action is in response to the arguments filed April 26, 2021. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1-7, 10-15 and 17-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites computer implemented method. Each of the following limitations:
determining an association between biomedical entities in a biomedical entity pair,
generating, by a computer, vector representations 
correlating the concatenated matrices
and predicting a probability of an association 

As drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including either relationships, formulas, equations, or calculations.) The above limitations in the context of this claim encompasses generating vectors from an input (mathematical calculation), generating hidden matrices from the output (mathematical relationships), and correlating the matrices (mathematical calculation). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “by a computer” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “Using a neural network” and “biomedical” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly,  these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic  computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, using features of a neural network and “biomedical” generally links the judicial exceptions to the field of Neural Networks and document processing. The claim is not patent eligible.

Regarding Claim 2
Step 1 Analysis: The rejection of claim 1 is incorporated, therefore Claim 2 is directed to a computer implemented method, which is directed to process, one of the statutory categories. 
Step 2A Prong One Analysis: Further, the Claim recites computer implemented method. Each of the following limitations:
generating vector representations of biomedical entities of the biomedical entity pairs comprises processing tokens of the biomedical entities via an embedding lookup layer.
As the rejection of claim 1 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:  
The judicial exception in not integrated into a practical application. In particular, “generating vector representations of biomedical entities” and “embedding lookup layer” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “generating vector representations of biomedical entities” and “embedding lookup layer” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1.


Regarding Claim 3
Step 1 Analysis: The rejection of claim 1 is incorporated, therefore Claim 3 is directed to a computer implemented method, which is directed to process, one of the statutory categories. 
Step 2A Prong One Analysis: Further, the Claim recites computer implemented method. Each of the following limitations:
data representation of a composition of matter that is related to the fields of biology and medicine
As the rejection of claim 1 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:  
The judicial exception in not integrated into a practical application. In particular, “data representation” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “data representation” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1.

Regarding Claim 4
Step 1 Analysis: The rejection of claim 1 is incorporated, therefore Claim 4 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
the neural network is a Long Short Term Memory (LSTM) recurrent neural network (RNN)
As the rejection of claim 1 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “a LSTM RNN” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a Long Short Term Memory (LSTM) recurrent neural network (RNN)” recites a well-understood activity specified at a high level of generality. As such the additional element does not amount to significantly more than the judicial exception. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1.

Regarding Claim 5
Step 1 Analysis: The rejection of claim 1 is incorporated, therefore Claim 5 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
correlating the concatenated matrices comprises performing attentive pooling on the concatenated matrices.
As the rejection of claim 1 is incorporated, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “performing attentive pooling on the concatenated matrices” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “performing attentive pooling on the concatenated matrices” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1.

Regarding Claim 6
Step 1 Analysis: The rejection of claim 1 is incorporated, therefore Claim 6 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
row-wise attentive pooling
column-wise attentive pooling
As the rejection of claim 1 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “row-wise attentive pooling” and “column-wise attentive pooling” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “row-wise attentive pooling” and “column-wise attentive pooling” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1.

Regarding Claim 7
Step 1 Analysis: The rejection of claim 1 is incorporated, therefore Claim 7 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
generating attention vectors, based on the attentive pooling. 
corresponding to the biomedical entity pairs,
As the rejection of claim 1 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “biomedical entity” and “generating attention vectors, based on the attentive pooling” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “biomedical entity” and “generating attention vectors, based on the attentive pooling” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1.

Regarding Claim 10
Step 1 Analysis: Claim 10 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites computer implemented method. Each of the following limitations:
determining an association between biomedical entities in a biomedical entity pair,
generating, by a computer, vector representations 
correlating the concatenated matrices
and predicting a probability of an association 

As drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including either relationships, formulas, equations, or calculations.) The above limitations in the context of this claim encompasses generating vectors from an input (mathematical calculation), generating hidden matrices from the output (mathematical relationships), and correlating the matrices (mathematical calculation). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “by a computer” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “Using a neural network” and “biomedical” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic  computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, using features of a neural network and “biomedical” generally links the judicial exceptions to the field of Neural Networks and document processing. The claim is not patent eligible.

Regarding Claim 11
Step 1 Analysis: The rejection of claim 10 is incorporated, therefore Claim 11 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
data representation of a composition of matter that is related to the fields of biology and medicine

As the rejection of claim 10 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “data representation” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “data representation” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 10.

Regarding Claim 12
Step 1 Analysis: The rejection of claim 10 is incorporated, therefore Claim 12 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
correlating the neural network is a Long Short Term Memory (LSTM) recurrent neural network (RNN)

As the rejection of claim 10 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “a LSTM RNN” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a Long Short Term Memory (LSTM) recurrent neural network (RNN)” recites a well-understood activity specified at a high level of generality. As such the additional element does not amount to significantly more than the judicial exception. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 10.

Regarding Claim 13
Step 1 Analysis: The rejection of claim 10 is incorporated, therefore Claim 13 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
correlating the concatenated matrices comprises performing attentive pooling on the concatenated matrices

As the rejection of claim 10 is incorporated, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “performing attentive pooling on the concatenated matrices” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “performing attentive pooling on the concatenated matrices” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 10.

Regarding Claim 14
Step 1 Analysis: The rejection of claim 10 is incorporated, therefore Claim 14 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
row-wise attentive pooling
column-wise attentive pooling
As the rejection of claim 10 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “row-wise attentive pooling” and “column-wise attentive pooling” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “row-wise attentive pooling” and “column-wise attentive pooling” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 10.

Regarding Claim 15
Step 1 Analysis: The rejection of claim 10 is incorporated, therefore Claim 15 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
generating attention vectors, based on the attentive pooling. 
corresponding to the biomedical entity pairs,
As the rejection of claim 10 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “biomedical entity” and “generating attention vectors, based on the attentive pooling” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “biomedical entity” and “generating attention vectors, based on the attentive pooling” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 10.

Regarding Claim 17
Step 1 Analysis: Claim 17 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites computer implemented method. Each of the following limitations:
determining an association between biomedical entities in a biomedical entity pair,
generating, by a computer, vector representations 
correlating the concatenated matrices
and predicting a probability of an association 
 
As drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including either relationships, formulas, equations, or calculations.) The above limitations in the context of this claim encompasses generating vectors from an input (mathematical calculation), generating hidden matrices from the output (mathematical relationships), and correlating the matrices (mathematical calculation). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “by a computer” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “Using a neural network” and “biomedical” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic  computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, using features of a neural network and “biomedical” generally links the judicial exceptions to the field of Neural Networks and document processing. The claim is not patent eligible.

Regarding Claim 18
Step 1 Analysis: The rejection of claim 17 is incorporated, therefore Claim 18 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
data representation of a composition of matter that is related to the fields of biology and medicine
As the rejection of claim 17 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “data representation” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “data representation” generally links the judicial exceptions to document processing. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 17.

Regarding Claim 19
Step 1 Analysis: The rejection of claim 17 is incorporated, therefore Claim 19 is directed to a computer implemented method, which is directed to process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites computer implemented method. Each of the following limitations:
the neural network is a Long Short Term Memory (LSTM) recurrent neural network (RNN)
As the rejection of claim 17 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, “a LSTM RNN” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a Long Short Term Memory (LSTM) recurrent neural network (RNN)” recites a well-understood activity specified at a high level of generality. As such the additional element does not amount to significantly more than the judicial exception. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov et al. US Patent number US-10565498-B1, hereinafter Zhiyanov in view of Yerebakan et al. US publication number US-20180196873-A1 hereinafter Yerebakan.

Regarding Claim 1
	Zhiyanov teaches a computer-implemented method for using a neural network model (Col 19 line 46-47 “Methods for Similarity Analysis Using Deep Neural Network Models”) generating, by a computer, vector representations of respective tokens  (Col 12 line 60-62  “the text content of an example attribute (Title 402) may be processed into a set of zero or more text tokens”) generating, using a neural network, hidden vectors for the vector representations (Col 10 line 66-68 “The raw text of the attributes may be processed and converted into a set of intermediate [hidden] vectors by a token model layer [FIG4. Neural network]” The examiner notes that the intermediate vectors in 255 are between two dense layers, which corresponds to the claim term, “hidden”) to generate hidden matrices (Col 11 line 8-9
“an attribute model output[hidden] vector [matrix] (AMOV) may be generated” The examiner notes that a vector corresponds to a 1xn “matrix”) concatenating the hidden matrices and generating respective concatenated matrices (Col 11 line 16-17 “the AMOVs may be combined (e.g., by concatenation)”) correlating the concatenated matrices; and predicting a probability of an association (Col 11 line 24-26 “The output of the second dense layer 250B may comprise the similarity score 270 e.g., a real number or integer indicating the probability”) based at least in part on respective attention vectors generated using the concatenated matrices. (Col 11 line 29-31
“In some embodiments, for example to avoid overfitting, a dropout [attention] technique may be employed at one or more layers of the deep neural network model” the examiner notes that dropout refers to ignoring or hiding units of a neural network which corresponds to “attention” which ignores units in favor or others)
	Zhiyanov does not appear to teach for determining an association between biomedical entities in a biomedical entity pair… of biomedical entities of the biomedical entity pair… between the biomedical entities of the biomedical entity pair.
	However, Yerebakan when addressing issues related to neural networks teaches for determining an association between biomedical entities in a biomedical entity pair (¶0038 “A pair of documents… The distance d is then used as the similarity value of the pair of documents”), (¶0003 “Radiologists typically search for previous relevant reports (or documents) from a radiological database”) of biomedical entities of the biomedical entity pair… between the biomedical entities of the biomedical entity pair (Fig. 3 Depicts a pair of documents describing biomedical entities)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network method for determining the similarity between biomedical document entities as taught by Yerebakan to the disclosed invention of Zhiyanov.
	One of ordinary skill in the arts would have been motivated to make this modification in order to speed up comparison studies in radiological imagining studies. (Yerebakan Background)

Regarding Claim 2 
	Zhiyanov/Yerebakan teaches the method in claim 1.
	Further Zhiyanov teaches, wherein generating vector representations of biomedical entities of the biomedical entity pairs comprises processing tokens of the biomedical entities (Col 15 line 8-16 “The raw token [biomedical entity]…is mapped to a numerical value…producing a token string vector... in a dictionary generated for token embedding in the similarity analysis” combined with Yerebakan, the tokens can be tokenized biomedical documents corresponding to “biomedical entity”) via an embedding lookup layer (Col 15 line 15-16 “in a dictionary [lookup entity] generated for token embedding in the similarity analysis”, Col 4 line 36-38 “The neural network model may logically comprise a hierarchy of layers in some embodiments, including a token model layer [consisting of embedded lookup]” The examiner notes that tokenization is done via a LSTM depicted in Fig. 4 that consists of layers embedding the text into an attribute vector corresponding to an “embedded lookup layer” )

Regarding Claim 3
	Zhiyanov/Yerebakan teaches the method in claim 1.
Further Yerebakan teaches, a biomedical entity comprises a data representation of a composition of matter that is related to the fields of biology and medicine. (Fig 3, item 302a & 302b: the biological entity [radiological report] depicted represents a description of a composition of matter [radiological image] which is related to biology and medicine)

Regarding Claim 4
Zhiyanov/Yerebakan teaches the method in claim 1.
Further Zhiyanov teaches, wherein the neural network is a Long Short Term Memory (LSTM) recurrent neural network (RNN) (Col 8 line 15-17 “In some embodiments, Long Short Term Memory (LSTM) units may be used for one or more RNN layers of the deep neural network model”)

Regarding Claim 8
Zhiyanov/Yerebakan teaches the method in claim 1.
Further Yerebakan teaches, repeating, iteratively, steps of the method using a training dataset (¶0053 “The network was trained for 10 epochs with a batch size of 200.”, ¶0052 “To test the performance of the representation learning framework, a corpus containing a large number of anonymized radiology reports was obtained from hospitals”) and optimizing parameters of the neural network (¶0033 “….an objective function is optimized” in the art optimizing an objective function entails changing parameters) to maximize the predicted probability (¶0033 “Such objective function enforces a pair of documents with positive labels to have lower distance to each other [meaning high probability of similarity]”) of an association for the training dataset. (¶0053 “to determine the semantic similarity [association] between documents.” The examiner notes that similarity corresponds to the claimed “association”)

Regarding Claim 9
Zhiyanov/Yerebakan teaches the method in claim 1.
	Further Yerebakan teaches, processing a new biomedical entity pair not appearing in the training set and for which a prior association is not known (¶0053 “Data was split randomly into training and testing sets at patient level”) and determining a probability of association between biomedical entities of the new biomedical entity pair (¶0052 “to determine the semantic similarity between documents”) 

Regarding Claim 10
Zhiyanov teaches A computer system for using a neural network model (Col 19 line 46-47 “Methods for Similarity Analysis Using Deep Neural Network Models”) one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for ( Col 11 line 42-48 “In various embodiments, respective data structures or objects may be allocated in memory at one or more computing devices to represent neurons or nodes of each of the layers of the deep neural network model. Furthermore, portions of the memory may also be utilized to store program instructions representing the logic exercised to train and execute the model”) generating, by a computer, generating vector representations of respective tokens (Col 12 line 60-62  “the text content of an example attribute (Title 402) may be processed into a set of zero or more text tokens”) generating, using a neural network, hidden vectors for the vector representations (Col 10 line 66-68 “The raw text of the attributes may be processed and converted into a set of intermediate [hidden] vectors by a token model layer [FIG4. Neural network]” The examiner notes that the intermediate vectors in 255 are between two dense layers, which corresponds to the claim term, “hidden”) to generate hidden matrices (Col 11 line 8-9 “an attribute model output[hidden] vector [matrix] (AMOV) may be generated” The examiner notes that a vector corresponds to a 1xn “matrix) concatenating the hidden matrices and generating respective concatenated matrices (Col 11 line 16-17 “the AMOVs may be combined (e.g., by concatenation)”) correlating the concatenated matrices; and predicting a probability of an association (Col 11 line 24-26 “The output of the second dense layer 250B may comprise the similarity score 270 e.g., a real number or integer indicating the probability”) based at least in part on respective attention vectors generated using the concatenated matrices. (Col 11 line 29-31
“In some embodiments, for example to avoid overfitting, a dropout [attention] technique may be employed at one or more layers of the deep neural network model”)
	Zhiyanov does not appear to teach for determining an association between biomedical entities in a biomedical entity pair… of biomedical entities of the biomedical entity pair… between the biomedical entities of the biomedical entity pair.
	However, Yerebakan when addressing issues related to neural networks teaches for determining an association between biomedical entities in a biomedical entity pair (¶0038 “A pair of documents… The distance d is then used as the similarity [association] value of the pair of documents”), (¶0003 “Radiologists typically search for previous relevant reports (or documents) from a radiological database”) of biomedical entities of the biomedical entity pair… between the biomedical entities of the biomedical entity pair (Fig. 3 Depicts a pair of documents describing biomedical entities)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network method for determining the similarity between biomedical document entities as taught by Yerebakan to the disclosed invention of Zhiyanov.
	One of ordinary skill in the arts would have been motivated to make this modification in order to speed up comparison studies in radiological imagining studies. (Yerebakan Background)

Regarding Claim 11
	Zhiyanov/Yerebakan teaches the method in claim 10.
Further Yerebakan teaches, a biomedical entity comprises a data representation of a composition of matter that is related to the fields of biology and medicine. (Fig 3, item 302a & 302b: the biological entity [radiological report] depicted represents a description of a composition of matter [radiological image] which is related to biology and medicine)

Regarding Claim 12
Zhiyanov/Yerebakan teaches the method in claim 10.
Further Zhiyanov teaches, wherein the neural network is a Long Short Term Memory (LSTM) recurrent neural network (RNN) (Col 8 line 15-17 “In some embodiments, Long Short Term Memory (LSTM) units may be used for one or more RNN layers of the deep neural network model”)

Regarding Claim 16
Zhiyanov/Yerebakan teaches the method in claim 10.
Further Yerebakan teaches, repeating, iteratively, steps of the method using a training dataset (¶0053 “The network was trained for 10 epochs with a batch size of 200.”, ¶0052 “To test the performance of the representation learning framework, a corpus containing a large number of anonymized radiology reports was obtained from hospitals”) and optimizing parameters of the neural network (¶0033 “….an objective function is optimized” in the art optimizing an objective function entails changing parameters) to maximize the predicted probability (¶0033 “Such objective function enforces a pair of documents with positive labels to have lower distance to each other [meaning high probability of similarity]”) of an association for the training dataset. (¶0053 “to determine the semantic similarity [association] between documents.”)

Regarding Claim 17
Zhiyanov teaches A computer program product for using a neural network model  (Col 19 line 46-47 “Methods for Similarity Analysis Using Deep Neural Network Models”) the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising (Col 5 line 55-58 “it may be deployed to respond to similarity queries which may be submitted using one or more programmatic interfaces in various embodiments”) generating, by a processor, generating vector representations of respective tokens (Col 12 line 60-62  “the text content of an example attribute (Title 402) may be processed into a set of zero or more text tokens”) generating, by the processor, using a neural network, hidden vectors for the vector representations (Col 10 line 66-68 “The raw text of the attributes may be processed and converted into a set of intermediate [hidden] vectors by a token model layer [FIG4. Neural network]” The examiner notes that the intermediate vectors in 255 are between two dense layers, which corresponds to the claim term, “hidden) to generate hidden matrices (Col 11 line 8-9 “an attribute model output[hidden] vector [matrix] (AMOV) may be generated” The examiner notes that a vector corresponds to a 1xn “matrix”) concatenating, by the processor, the hidden matrices and generating respective concatenated matrices (Col 11 line 16-17 “the AMOVs may be combined (e.g., by concatenation)”) correlating, by the processor, the concatenated matrices; and predicting, by the processor, a probability of an association (Col 11 line 24-26 “The output of the second dense layer 250B may comprise the similarity score 270 e.g., a real number or integer indicating the probability”) based at least in part on respective attention vectors generated using the concatenated matrices. (Col 11 line 29-31 “In some embodiments, for example to avoid overfitting, a dropout [attention] technique may be employed at one or more layers of the deep neural network model” the examiner notes that dropout refers to ignoring or hiding units of a neural network which corresponds to “attention” which ignores units in favor or others)
	Zhiyanov does not appear to teach for determining an association between biomedical entities in a biomedical entity pair… of biomedical entities of the biomedical entity pair… between the biomedical entities of the biomedical entity pair.
	However, Yerebakan when addressing issues related to neural networks teaches for determining an association between biomedical entities in a biomedical entity pair (¶0038 “A pair of documents… The distance d is then used as the similarity value of the pair of documents”), (¶0003 “Radiologists typically search for previous relevant reports (or documents) from a radiological database”) of biomedical entities of the biomedical entity pair… between the biomedical entities of the biomedical entity pair (Fig. 3 Depicts a pair of documents describing biomedical entities)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neural network method for determining the similarity between biomedical document entities as taught by Yerebakan to the disclosed invention of Zhiyanov.
	One of ordinary skill in the arts would have been motivated to make this modification in order to speed up comparison studies in radiological imagining studies. (Yerebakan Background)

Regarding Claim 18
Zhiyanov/Yerebakan teaches the method in claim 17.
Further Yerebakan teaches, a biomedical entity comprises a data representation of a composition of matter that is related to the fields of biology and medicine. (Fig 3, item 302a & 302b: the biological entity [radiological report] depicted represents a description of a composition of matter [radiological image] which is related to biology and medicine)

Regarding Claim 19
Zhiyanov/Yerebakan teaches the method in claim 17.
Further Zhiyanov teaches, wherein the neural network is a Long Short Term Memory (LSTM) recurrent neural network (RNN) (Col 8 line 15-17 “In some embodiments, Long Short Term Memory (LSTM) units may be used for one or more RNN layers of the deep neural network model”)

Regarding Claim 20
Zhiyanov/Yerebakan teaches the method in claim 17.
Further Yerebakan teaches, repeating, by the processor, iteratively, steps of the method using a training dataset (¶0053 “The network was trained for 10 epochs with a batch size of 200.”, ¶0052 “To test the performance of the representation learning framework, a corpus containing a large number of anonymized radiology reports was obtained from hospitals”) and optimizing parameters of the neural network (¶0033 “….an objective function is optimized” in the art optimizing an objective function entails changing parameters) to maximize the predicted probability (¶0033 “Such objective function enforces a pair of documents with positive labels to have lower distance to each other” meaning high probability of similarity or association”) of an association for the training dataset. (¶0053 “to determine the semantic similarity [association] between documents.”)

Claim 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov/Yerebakan in view of Jonghoon et al. US publication number US- 20200134263-A1 hereinafter Jonghoon.

Regarding Claim 5
Zhiyanov/Yerebakan teaches the method in claim 1.
Further Zhiyanov teaches, correlating the concatenated matrices comprises (Col 11 line 16-17 “the AMOVs may be combined (e.g., by concatenation)”)
	Zhiyanov/Yerebakan does not appear to teach performing attentive pooling on the concatenated matrices.
	However, Jonghoon when addressing issues related to neural networks teaches performing attentive pooling on the concatenated matrices (¶0070
“After computing the matrix A, we apply row-wise and column-wise max-pooling [attentive-pooling]” The examiner notes that max-pooling ignores some units in favor of others corresponding to the claimed “attentive pooling)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate aspects of neural network architecture relating to attentive pooling to parse the output of layers of a neural network as taught by Jonghoon to the disclosed invention of Zhiyanov/Yerebakan/Jonghoon.
	One of ordinary skill in the arts would have been motivated to make this modification in order to produce attention feature vectors whose elements contain scores indicating causality between the input features. (¶0077 Jonghoon)

Regarding Claim 6
Zhiyanov/Yerebakan/Jonghoon teaches the method in claim 5.
	Further, Jonghoon when addressing issues related to neural networks teaches wherein the attentive pooling comprises row-wise attentive pooling and column-wise attentive pooling (¶0070 “After computing the matrix A, we apply row-wise and column-wise max-pooling [attentive pooling]” The examiner notes that max-pooling ignores some units in favor of others corresponding to the claimed “attentive pooling”)

Regarding Claim 7
Zhiyanov/Yerebakan/Jonghoon teaches the method in claim 6.
Further Yerebakan teaches, corresponding to the biomedical entity pairs (Fig. 3 Depicts a pair of documents describing biomedical entities)
	Further, Jonghoon when addressing issues related to neural networks teaches generating attention vectors, based on the attentive pooling (¶0070
max-pooling [attentive pooling], to produce two feature vectors related to the similarity attention.” The examiner notes that max-pooling ignores some units in favor of others corresponding to the claimed “attentive pooling)

Regarding Claim 13
Zhiyanov/Yerebakan teaches the method in claim 10.
Further Zhiyanov teaches, correlating the concatenated matrices comprises (Col 11 line 16-17 “the AMOVs may be combined (e.g., by concatenation)”)
	Zhiyanov/Yerebakan does not appear to teach performing attentive pooling on the concatenated matrices.
	However, Jonghoon when addressing issues related to neural networks teaches performing attentive pooling on the concatenated matrices (¶0070
“After computing the matrix A, we apply row-wise and column-wise max-pooling [attentive pooling]” The examiner notes that max-pooling ignores some units in favor of others corresponding to the claimed “attentive pooling)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate aspects of neural network architecture relating to attentive pooling to parse the output of layers of a neural network as taught by Jonghoon to the disclosed invention of Zhiyanov/Jonghoon.
	One of ordinary skill in the arts would have been motivated to make this modification in order to produce attention feature vectors whose elements contain scores indicating causality between the input features. (¶0077 Jonghoon)

Regarding Claim 14
Zhiyanov/Yerebakan/Jonghoon teaches the method in claim 13.
	Further, Jonghoon teaches wherein the attentive pooling comprises row-wise attentive pooling and column-wise attentive pooling (¶0070 “After computing the matrix A, we apply row-wise and column-wise max-pooling [attentive pooling]” The examiner notes that max-pooling ignores some units in favor of others corresponding to the claimed “attentive pooling”)

Regarding Claim 15
Zhiyanov/Yerebakan teaches the method in claim 10.
Further Yerebakan teaches, corresponding to the biomedical entity pairs (Fig. 3 Depicts a pair of documents describing biomedical entities)
	Zhiyanov/Yerebakan does not appear to teach generating attention vectors, based on the attentive pooling.
	However, Jonghoon when addressing issues related to neural networks teaches generating attention vectors, based on the attentive pooling (¶0070
max-pooling [attentive pooling], to produce two feature vectors related to the similarity attention.” The examiner notes that max-pooling ignores some units in favor of others corresponding to the claimed “attentive pooling”)

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C 101 rejections
Applicant’s representative stated that “claims are not directed to an abstract idea…” The claim recites elements that correspond to abstract ideas, generating and correlating vectors and matrixes is a mathematical calculation. The mere use of a neural network does not preclude claim elements from being directed to abstract ideas. The claim elements related to functions associated with some neural networks “generating vector representations” and “correlating… matrices” correspond to the abstract ideas, not the neural networks themselves. If the recited elements are found to be not indicative of integration into a practical application or inventive concept, then the claim is considered to be ineligible. 
Applicant states that “The Office's assertion that mathematical concepts are involved is insufficient to establish that the claims are directed to a mathematical concepts.” While this may be true, the examiner suggested in the rejection, that the presence of mathematical concepts “recite” an abstract idea. Following evidence of recitation, the examiner considered whether or not the concepts are indicative of integration into a practical application in order to make an assertion that the claim in question is directed to an abstract idea. 
Applicant’s representative stated that “the claims are directed to using a neural network model for determining an association between biomedical entities in a biomedical entity pair.” The limitation itself is not indicative of an inventive concept. Determining an association recites an abstract idea, and appending the additional features of biomedical entities only links the abstract idea to the biomedical field. 

Regarding 35 U.S.C 103 rejections - Dropout vs Attention
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “attention mechanism”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the feature of producing an attention vector via the attention mechanism asserted  by the applicant’s representative is not explicitly recited in any of the pending claims.
Applicant’s representative stated that “the Office incorrectly equates the dropout technique used in Zhiyanov with the attention mechanism used in Applicant's claimed invention.” Applicant provides a definition for attention and dropout that is not present in the filed specification, claims are interpreted in light of the specification, in which no explicit definition for attention is provided. Therefore, attention is rightly given broadest reasonable interpretation. Wherein attention vectors refer to vector elements that have been selected based on an attention heuristic, which may include ignoring some elements, corresponding to dropout.

Regarding 35 U.S.C 103 rejections - Yerebaken Documents vs Entities
Applicant’s representative stated that “Yerebakan uses similarity between those documents…entities considered in Applicant's claimed invention are not documents, but they are nodes in knowledge graphs, sequences of genes or proteins, chemical structure of drugs, etc.” In the specification ¶007 “biomedical entity refers to a data representation of a composition of matter that is related to the fields of biology and medicine.” A biomedical document is a representation of matter in the biomedical fields. Therefore the claimed entities includes the documents described in Yerebaken.
 Applicant’s representative also stated that “Likewise, some of the similarities with Zhiyanov pointed out by the Office are not applicable to the claimed invention because it [the claimed invention] does not deal with raw text or text documents.” For the same reason provided above, the claimed invention does indeed deal with documents.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122